DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 09 April 2020. Claims 1-24 are currently pending.
Drawings
	The drawings received on 09 April 2020 are accepted by the examiner.
Claim Objections
Claim 8 is objected to because of the following informality:
In line 1, it appears that the phrase “a proximal end” should read “the proximal end” (see line 2 of claim 5 for antecedence).
Claim 11 is objected to because of the following informality:
In line 10, it appears that the phrase “of flared handle portion” should read “of the flared handle portion.”
Claim 12 is objected to because of the following informality:
In line 4, it appears that the phrase “a proximal end” should read “the proximal end” (see line 2 of claim 11 for antecedence).
Claim 19 is objected to because of the following informality:
In line 1, it appears that the phrase “the interior” should read “an interior.”
Claim 21 is objected to because of the following informality:
In line 1, it appears that the phrase “the patient” should read “a patient.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the proximal end" in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending lines 5-6 of claim 1 to read “a proximal end” would overcome this rejection. For examination purposes, claim 1 will be treated as reading “a proximal end.”
Claim 1 recites the limitation "the drive shaft" in line 6. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 6 of claim 1 to read “a drive shaft,” or “a driving shaft” (i.e. to be consistent with the terminology used in claim 5) would overcome this rejection. For examination purposes, claim 1 will be treated as reading “a driving shaft.”
Claim 1 recites the limitation "the proximal end" in line 9. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending lines 5-6 of claim 1 to read “a proximal end” would overcome this rejection. For examination purposes, claim 1 will be treated as reading “a proximal end.”
Claim 1 recites the limitation "the drive shaft" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Note: It appears that amending line 6 of claim 1 to read “a drive shaft,” or “a driving shaft” (i.e. to be consistent with the terminology used in claim 5) would overcome this rejection. For examination purposes, line 6 of claim 1 will be treated as reading “a driving shaft.”
Claim 2 recites the limitation "the proximal end" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending lines 5-6 of claim 1 to read “a proximal end” would overcome this rejection. For examination purposes, claim 1 will be treated as reading “a proximal end.”
Claim 2 recites the limitation "the drive shaft" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 6 of claim 1 to read “a drive shaft,” or “a driving shaft” (i.e. to be consistent with the terminology used in claim 5) would overcome this rejection. For examination purposes, claim 1 will be treated as reading “a driving shaft.”
Claim 11 recites the limitation "the proximal end" in line 4. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 4 of claim 11 to read “a proximal end” would overcome this rejection. For examination purposes, claim 11 will be treated as reading “a proximal end.”
Claim 11 recites the limitation "the drive shaft" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Note: It appears that amending line 5 of claim 11 to read “a drive shaft,” or “a driving shaft” (i.e. to be consistent with the terminology used in claim 16) would overcome this rejection. For examination purposes, claim 11 will be treated as reading “a driving shaft.”
Claim 13 recites the limitation "the proximal end" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 4 of claim 11 to read “a proximal end” would overcome this rejection. For examination purposes, claim 11 will be treated as reading “a proximal end.”
Claim 13 recites the limitation "the drive shaft" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 5 of claim 11 to read “a drive shaft,” or “a driving shaft” (i.e. to be consistent with the terminology used in claim 16) would overcome this rejection. For examination purposes, claim 11 will be treated as reading “a driving shaft.”
Claim 17 recites the limitation "the proximal end" in line 1. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 1 of claim 17 to read “a proximal end” would overcome this rejection. For examination purposes, claim 17 will be treated as reading “a proximal end.”
Claim 17 recites the limitation "the proximal end" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Note: It appears that amending line 4 of claim 11 to read “a proximal end” would overcome this rejection. For examination purposes, claim 11 will be treated as reading “a proximal end.”
Claim 17 recites the limitation "the drive shaft" in lines 2-3 and 3 (i.e. two instances). There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 5 of claim 11 to read “a drive shaft,” or “a driving shaft” (i.e. to be consistent with the terminology used in claim 16) would overcome this rejection. For examination purposes, claim 11 will be treated as reading “a driving shaft.”
Claim 18 recites the limitation "the proximal end" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 4 of claim 11 to read “a proximal end” would overcome this rejection. For examination purposes, claim 11 will be treated as reading “a proximal end.”
Claim 19 recites the limitation "the distal end" in line 12. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 12 of claim 19 to read “a distal end” would overcome this rejection. For examination purposes, claim 19 will be treated as reading “a distal end.”
Claim 24 recites the limitation "the proximal end" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Note: It appears that amending line 1 of claim 24 to read “a proximal end” would overcome this rejection. For examination purposes, claim 24 will be treated as reading “a proximal end.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (U.S. Patent 9,433,400).
Miller discloses (as to claim 1) a system (10a) comprising an intraosseous needle (200/210) including a distal end (211) capable of being inserted into a bone (130, see Figure 11) and a proximal end (201) capable of extending from the bone (see Figure 11); and a handle (12a/16a) capable of releasably engaging (i.e. indirectly via 180/220) the intraosseous needle, the handle including a cylindrical body portion (i.e. portion defining 16a) including a distal end (i.e. end/face visible in Figure 1D) capable of receiving a proximal end (181) of a driving shaft (180/220) engaged with (i.e. via the interaction between 182 and 201) the intraosseous needle; a handle portion (12a) extending from the cylindrical body portion having a bulb-like cross-sectional shape (i.e. shape as best seen in Figure 1A) and opposing first and second substantially planar surfaces (20, see Figure 1C); and a channel (i.e. channel receiving 136) capable of receiving the proximal end of the drive shaft (see Figure 1D), wherein (as to claim 2) the cylindrical body portion is capable of receiving the proximal end of the drive shaft as to claim 5) the system further comprises a driving shaft (180/220) including a distal end (220) capable of engaging the proximal end of the intraosseous needle (i.e. via insertion within 200/210) and a proximal end (181) including a flat portion (i.e. flat portions defined by portions defining 136 and 138, see Figure 1D) capable of being driven (i.e. via 16a), wherein (as to claim 6) the flat portion of the driving shaft is capable of engaging a chuck of a drill (a chuck and a drill are not being positively claimed and it is the examiner’s position that 136 is capable of being engaged with a chuck of a drill), wherein (as to claim 7) the channel includes a flat portion (i.e. portion of 16a engaging with portions of 180 defining 136 and 138) capable of engaging and driving the flat portion of the driving shaft, wherein (as to part of claim 9) the intraosseous needle further comprises a shaft (210) extending to the distal end and a head portion (200) extending to the proximal end, and wherein (as to claim 10) the cylindrical body portion includes first and second opposing slots (i.e. slots defined within 16a, see Figure 1D) that provide an opening (i.e. opening defined by gaps between portions defining 16a, see Figure 1D) between an outer surface (i.e. surface defined by periphery of 16a, see Figure 1D) of the cylindrical body portion and the channel (see Figures 1A-1I and 11, and column 4, line 29 – column 7, line 49).
Claims 11, 13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krueger et al. (U.S. Patent 7,713,273).
	Krueger et al. disclose (as to claim 11) a handle (40) capable of engage an intraosseous needle (36) including a distal end (82) capable of being inserted into a as to claim 13) the distal end of the cylindrical body portion receives the proximal end of the drive shaft engaged with the intraosseous needle in a first operating configuration (i.e. configuration as best seen in Figure 6A) for inserting the intraosseous needle into the bone, wherein (as to claim 16) the channel is capable of receiving a driving shaft (34) coupled to (i.e. via the interaction between 34, 36 and 42) the proximal end of the intraosseous needle, and wherein (as to claim 17) a portion of the channel (i.e. portion defining 60) proximate the proximal end of the channel .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent 9,433,400), as applied to claim 1 above, in view of Roberts et al. (U.S. Patent 5,372,583).
	Miller discloses the claimed invention except for wherein (as to the remainder of claim 9) the shaft comprises a plurality of threads.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Miller with wherein the shaft comprises a plurality of threads in view of Roberts et al. in order to provide a well-known, obvious means for more securely anchoring the shaft/system into the bone.	
Allowable Subject Matter
Claims 3-4, 8, 12, 14-15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 20-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. Claims 19-24 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, a method for inserting a medical device into an interior of a bone, the method comprising: coupling a driving shaft to an intraosseous needle; engaging the driving shaft and a proximal end of the intraosseous needle with a channel of a handle, the handle including a cylindrical body portion including a distal end configured to receive the proximal end of the intraosseous needle, and a flared handle portion having a width larger than a width of the cylindrical body portion, the flared handle portion including a first lobe, a second lobe, and a notch positioned between the first lobe and the second lobe; actuating the handle to insert the intraosseous needle into the bone; and pushing on a portion of a distal end of the driving shaft that protrudes into the notch to disengage the driving shaft from the handle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775